Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 21, 1975 (the date on the clerk’s extract is October 7, 1975), convicting him of burglary in the third degree and petit larceny, upon a jury verdict, and imposing sentence. Judgment affirmed (see GPL 470.05, subd 1; People v Crimmins, 36 NY2d 230). We note that the conviction of appellant’s codefendant in this case was affirmed upon this very record (People v Dudley, 54 AD2d 737). Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.